Citation Nr: 0410757	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease, claimed 
as secondary to service-connected below the knee amputation of the 
left leg.

2.  Entitlement to service connection for varicose veins of the 
right leg, claimed as secondary to service-connected below the 
knee amputation of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to October 
1945.  This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1992 and a March 1993 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  Those decisions denied 
reopening of the veterans' claims on the grounds that no new and 
material evidence had been presented.  In a November 2001 
decision, the Board determined that new and material evidence had 
been presented and reopened the claims.  After further 
development, the claims are again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of the 
veteran's claims has been obtained or requested by the RO.

2.  The veteran's heart disease is not shown to be linked to 
service, nor is it show to be linked to any service-connected 
disability.

3.  The veteran's varicose veins of the right leg are not shown to 
be linked to service, nor are they shown to be linked to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been incurred during active 
service, and is not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2003).

2.  Varicose veins of the right leg were not incurred in or 
aggravated by active service, and are not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

The Statement of the Case (SOC), the multiple Supplemental 
Statements of the Case (SSOCs) and the Board remands in April 1999 
and November 2001 advised the veteran of the laws and regulations 
pertaining to his claims.  These documents informed the veteran of 
the evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim for 
service connection for heart disease and for varicose veins of the 
right leg were being denied because there was no medical evidence 
linking these disabilities to service or linking them to a 
service-connected disability.  The SOC and SSOCs made it clear to 
the veteran that in order to prevail on his claim, he needed to 
present evidence that he has heart disease or varicose veins of 
the right leg related to service or related to one of his service-
connected disabilities.  The RO sent a letter dated in December 
2001 that told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  This 
letter asked the veteran to provide any evidence he had.  There 
was no response to this letter.  The RO obtained service medical 
records, VA treatment records, private treatment notes, and 
provided VA examinations in April 1992, February 1993, September 
1993, and April 2000.  The veteran was scheduled for an additional 
examination in December 2002 but did not report for the 
examination.  The veteran has not indicated that there is any 
other evidence available, and more than one year has passed since 
he was notified of what he needed to do for his claim to be 
granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.

In the present case, substantially complete applications were 
received in 1991 and 1992.  Thereafter, the claims were denied in 
rating decisions dated in January 1992 and March 1993.  Only after 
those rating actions were promulgated did the AOJ, on December 3, 
2001, provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an untoward result.  There is no basis in this case 
for concluding that harmful error occurs simply because the 
claimant received VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See, 38 
U.S.C.A. § 6261(b)(2); see also, Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.").

Further, pursuant to the Board's decision to reopen the claim and 
remand the case back to the RO, the RO did, in fact, conduct a de 
novo review of the claim.  See supplemental statement of the case 
issued to the veteran in May 2002.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing any 
deference to the AOJ's decision.  As provided by 38 U.S.C.A. § 
7104(a), all questions in a matter which under 38 U.S.C.A. § 
511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on December 3, 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA does 
not require a remand where the appellant was fully notified and 
aware of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
The veteran has specifically stated that there is no additional 
evidence available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility that 
any further assistance would aid the appellant in substantiating 
his claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

II.  Service connection for heart disease and varicose veins of 
the right leg

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
also be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Notwithstanding the absence of a showing of certain 
specified chronic diseases during service, the law provides that 
service incurrence may be presumed if the chronic disease, to 
include heart disease, was manifested to a degree of 10 percent or 
more within one year of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice disease 
or injury, and a link between the disability and the inservice 
disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which recently stated 
that "a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 F.3d 
1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any mention 
of a heart disease or varicose veins of the right leg.  There is 
no indication of any complaints regarding this conditions, or any 
inservice diagnosis.  The veteran's report of medical history is 
silent with respect to these disabilities.  The first indication 
of heart disease is in 1972 and of varicose veins of the right leg 
sometime after that almost 30 years after leaving service.  The 
voluminous private medical records do not suggest any link between 
service and the veteran's current heart disease or varicose veins 
of the right leg.  The VA examinations including the VA cardiology 
examination in April 1992 do not establish a link to service for 
either disability.  The Board acknowledges the veteran's belief 
that his heart disease or varicose veins of the right leg are 
related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, direct 
service connection is not warranted for these disabilities.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The veteran has also claimed that his heart disease and his 
varicose veins of the right leg should be service connected 
because they are secondary to his left leg below-the-knee 
amputation which is service-connected

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is established for a secondary condition 
it shall be considered as part of the original condition.  38 
C.F.R. § 3.310(a) (2002).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v Brown, 7 Vet. 
App. 439 (1995) (en banc).

This claim must also be denied, because there is no medical 
evidence suggesting a link between the veteran's amputation of the 
left leg below the knee and his heart disease or varicose veins of 
the right leg.  None of the private medical records suggest such a 
link or suggest aggravation, and the VA examinations do not 
indicate such a link.  The Board attempted to obtain an opinion as 
to the relationship between the veteran's service-connected 
disabilities and his heart disease or varicose veins, but the 
veteran did not report for the examination.  The medical evidence 
of record does not support a finding that the veteran's heart 
disease or varicose veins of the right leg are related to a 
service-connected disability, whether the service connected 
amputation, or some other service-connected disability.  38 C.F.R. 
§ 3.310(a) (2002); Allen, 7 Vet. App. 439.

The veteran has suggested that the regulations provide for service 
connection for heart disease in veteran's with a service-connected 
amputation of one lower extremity.  38 C.F.R. § 3.310(b) (2003).  
This regulation provides that ischemic heart disease or other 
cardiovascular disease developing in a veteran who has a service-
connected amputation of one lower extremity at or above the knee 
shall be held to be the proximate result of the service-connected 
amputation.  In this case, however, the veteran has a below-the-
knee amputation of one leg and therefore, the presumption of 
service connection in this regulation does not apply.  Id.


ORDER

Entitlement to service connection for heart disease, claimed as 
secondary to service-connected below the knee amputation of the 
left leg, is denied

Entitlement to service connection for varicose veins of the right 
leg, claimed as secondary to service-connected below the knee 
amputation of the left leg, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



